Citation Nr: 0710526	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, and from April 1951 to December 1952.  He 
thereafter served in the U.S. Marine Corps Reserve until his 
retirement in July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  

A videoconference hearing was held in November 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

As set forth in more detail below, a remand of this case is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he developed hearing loss and 
tinnitus secondary to noise exposure from rifle and mortar 
fire during his periods of active duty, as well as during his 
lengthy period of service in the U.S. Marine Corps Reserve, 
which ended in July 1968.

The veteran's service medical records show that his hearing 
was tested on several occasions between 1946 and 1968 using 
the whispered and spoken voice test only.  The results 
consistently showed hearing acuity of 15/15.  In April 1962, 
however, an audiometric examination was performed in 
connection with a military promotion medical examination and 
revealed high frequency hearing loss.  

The record also contains post-service medical records showing 
that in September 1988, the veteran reported that he had 
noticed gradually decreasing hearing acuity over the past 
eight years, as well as intermittent tinnitus in the past few 
years.  He reported a long history of noise exposure in the 
military.  No other noise exposure was reported.  The veteran 
was fitted with hearing aids.

In connection with the veteran's March 2004 application for 
VA compensation benefits, he was afforded a VA medical 
examination in July 2004, at which he was diagnosed as having 
hearing loss and tinnitus.  The examiner indicated that it 
was his opinion that the veteran's current hearing disability 
was not service-connected, given his post-service civilian 
occupational noise exposure in a factory setting.

In the August 2004 rating decision on appeal, the RO denied 
the claim, finding that the veteran's hearing loss and 
tinnitus were not caused by service; rather, medical evidence 
indicated that they were due to post-service noise exposure.  

At his November 2006 videoconference hearing, however, the 
veteran testified that the only noise exposure he had ever 
had during his lifetime was during his active military 
service, and his annual training camps in the Marine Corps 
Reserve.  He explained that his civilian work had been for 
Western Electric in an office environment, where there was no 
noise exposure.  The veteran testified that the examiner who 
performed the August 2004 medical examination had been given 
erroneous information regarding his civilian noise exposure.  

In light of the veteran's hearing testimony, the Board finds 
that an additional medical opinion is warranted.  38 C.F.R. 
§ 3.159(c)(4); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that an opinion based upon an inaccurate 
factual premise has no probative value).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
ascertaining the etiology of his current 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to obtain the veteran's complete 
noise exposure history and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss and tinnitus are causally 
related to noise exposure during active 
service.  

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



